Case: 18-40394      Document: 00514869332         Page: 1    Date Filed: 03/12/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 18-40394                            March 12, 2019
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HECTOR MARIO GALINDO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:07-CR-493-2


Before SOUTHWICK, HAYNES, and HO, Circuit Judges.
PER CURIAM: *
       Hector Mario Galindo, federal prisoner # 31028-179, was convicted of one
count of conspiring to possess more than five kilograms of cocaine with intent
to distribute and one charge of knowingly and intentionally possessing a
firearm in furtherance of a drug trafficking crime. The district court sentenced
him to serve a below-guidelines term of 150 months on the drug charge, to run
consecutively to 60 months on the firearms charge. Now, he moves for leave to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40394    Document: 00514869332     Page: 2   Date Filed: 03/12/2019


                                 No. 18-40394

proceed in forma pauperis (IFP) on appeal from the denial of his 18 U.S.C.
§ 3582(c)(2) motion for a reduction of sentence, which invoked Amendment 782
to the Sentencing Guidelines, and for leave to refile his §3582(c) motion. We
will not grant the motion unless he shows that he has an arguable claim and
that his appeal is thus taken in good faith. See Baugh v. Taylor, 117 F.3d 197,
202 (5th Cir. 1997); United States v. Boutwell, 896 F.2d 884, 889-90 (5th Cir.
1990) (one-judge order); Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
      Although Amendment 782 to the Sentencing Guidelines amended the
drug quantity table set forth in U.S.S.G. § 2D1.1(c), effectively lowering most
drug-related base offense levels by two levels, the district court correctly
determined that Galindo was ineligible for § 3582(c)(2) relief because his 150-
months prison sentence is below the lowest sentence available to him under
the new Guidelines, and his original sentence was not based upon a reduction
for substantial assistance. See U.S.S.G. § 1B1.10(b)(2)(A); United States v.
Contreras, 820 F.3d 773, 775 (5th Cir. 2016) (“[T]he district court . . . cannot
reduce the defendant’s sentence below [the amended guideline range without
considering departures or variances unless] . . . the government moved for a
reduction based on the defendant’s substantial assistance to authorities.”).
      Galindo has not shown that his appeal “involves legal points arguable on
their merits (and therefore not frivolous).” Howard, 707 F.2d at 220 (internal
quotation marks and citations omitted). Accordingly, his motions for leave to
proceed IFP on appeal and to refile his § 3582(c) motion are DENIED, and the
appeal is DISMISSED. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.




                                       2